COXE, District Judge,
(orally.) The question at issue in this cause is whether or not the importation should be classified as an “alkaloid” under paragraph 7G of the act of 1890, as classified by the collector, or as a “medicinal preparation” under paragraph 74 as the importer insists it should have been classified. It is conceded on all sides that the importation is an “alkaloid.” The burden, therefore, is upon the importer to establish two propositions: First, that the importation is a medicinal preparation; and second, that, the term “medicinal preparation” is more specific than the term “alkaloid.” It seems to me that the question first stated is one of fact, which, upon the testimony, the appraisers might well have determined as they did, namely, that the importation was not a “medicinal preparation.” Certainly within the established rule, the court will not be justified in setting aside, their finding as against the weight of evidence. But irrespective of this suggestion, it appears in proof, uncontradicted, that all alkaloids are medicinal; and that all medicinal preparations are not alkaloids. Therefore, on the proof, the term “alkaloid” would he a more specific designation than the one contended for by the importer. In other words, if it were established that both sections of the statute describe the importation, the collector has chosen the more specific of the two upon the evidence now presented to the court.
The decision of the board is affirmed.